Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-208
                       Lower Tribunal No. 19-19304
                          ________________


                           Jeffrey Gonzalez,
                                  Appellant,

                                     vs.

                      Ferco Motors Corp., etc.,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Michael
Hanzman and Beatrice Butchko, Judges.

     Remer & Georges-Pierre, PLLC, and Jason S. Remer, for appellant.

      Kubicki Draper, P.A., Barbara E. Fox and Jennifer Remy Estorino, for
appellee.


Before EMAS, C.J., and SCALES and GORDO, JJ.

     PER CURIAM.
      Jeffrey Gonzalez appeals the trial court’s dismissal with prejudice of

the underlying breach of contract lawsuit. 1 Gonzalez asserts the dismissal

order was erroneous because he was not afforded either notice of the

sanction or an opportunity to be heard. We agree, reverse and remand.

      Gonzalez sued Ferco Motors Corp., his former employer, arguing it

had breached a contract because it had not paid Gonzalez commissions

owed for automobile sales. Ferco filed a motion to dismiss that complaint.

On December 19, 2019, based on the parties’ agreement, the trial court

entered an agreed order giving Gonzalez ten days to amend the complaint.

Thus, the amended complaint was required to be filed by December 30,

2019. The agreed order did not contain any language advising Gonzalez

that the failure to timely amend his complaint would result in dismissal of the

underlying action.

      On December 30, 2019, Ferco filed its “Ex Parte Second Motion to

Dismiss,”2 and simultaneously submitted a proposed order to the judge’s




1
  Gonzalez also appeals the trial court’s subsequent denial, with prejudice,
of his motion to vacate the dismissal order, alleging the trial court erred
because he had demonstrated excusable neglect. Given our ruling on the
dismissal order, we need not reach the merits of this argument.
2
  Although the motion is labeled “ex-parte” and both parties refer to it as such,
the motion contains a service list, which certifies the motion was served on
Gonzalez’s counsel.

                                       2
chambers, granting the motion. The trial court executed the proposed order

and dismissed Gonzalez’s action with prejudice that same day.

     This Court has previously held that a dismissal with prejudice under

these circumstances constitutes an abuse of discretion. See Kruger v,

Kruger, 124 So. 3d 1033, 1034–35 (Fla. 3d DCA 2013).

           Once a court has dismissed a complaint with leave
           to amend, it cannot subsequently dismiss with
           prejudice for failure to timely amend unless (1)
           separate notice is given to plaintiff of the hearing on
           the motion to dismiss with prejudice, or (2) the order
           dismissing the complaint with leave to amend
           specifically provides that on failure to amend within
           the stated time, the cause will be dismissed without
           further notice.

Id. (quoting Sekot Labs., Inc. v. Gleason, 585 So. 2d 286, 287 (Fla. 3d DCA

1990)).

     “Neither circumstance occurred here.” Id. at 1035. The court entered

the dismissal order with prejudice the same day that the motion was filed,

without a hearing affording Gonzalez an opportunity to respond and without

prior notice that such a sanction would be imposed. As such, “[t]he action

should not . . . have been dismissed [with prejudice] simply because

[Gonzalez] failed to file an amended complaint.”       Id.   “[D]ismissal with

prejudice for failure to file an amended complaint is an extreme sanction




                                     3
which generally cannot be justified absent” findings consistent with the

factors enunciated in Kozel v. Ostendorf, 629 So. 2d 817 (Fla. 1993). 3 Id.

      Reversed and remanded.




3
  “As emphasized in [Kozel], our supreme court is concerned with efficiency
in the judicial system at all levels. When attorneys fail to adhere to filing
deadlines . . . , the trial courts, where appropriate, should utilize fines, public
reprimands and contempt orders to expedite the progress of cases.” Kruger,
124 So. 3d at 1035–36 (quoting McMillan v. Horan, 632 So. 2d 1091, 1091
(Fla. 5th DCA 1994)).

                                        4